






Exhibit 10.31


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.




Final Execution Copy
University of Pennsylvania
Amended and Restated Patent License Agreement
This Amended and Restated Patent License Agreement (this “Agreement”) amends and
restates that certain Patent License Agreement (the “Original Agreement”)
executed and effective as of October 14, 2013 (the “Original Agreement Effective
Date”), between The Trustees of the University of Pennsylvania, a Pennsylvania
nonprofit corporation (“Penn”), and Spark Therapeutics, Inc., a Delaware
corporation (“Company”) as successor to AAVenue Therapeutics, LLC, a Delaware
limited liability company. This Agreement is being signed on December 31, 2015
(the “Execution Date”). This Agreement will become effective on December 31,
2015 (the “Effective Date”).
BACKGROUND
Penn jointly owns with Cornell University (“CU”) and University of Florida
(“UFLA”) certain intellectual property developed by Drs. Jean Bennett, Albert J.
Maguire, Samuel G. Jacobson and Gustavo Aguirre of Penn’s Perelman School of
Medicine, and its School of Veterinary Medicine and Gregory M. Acland of CU and
William W. Hauswirth of UFLA. The intellectual property is managed under an
Inter-Institutional Agreement (IIA) by and among Penn, CU and UFLA (each
individually, an “Institution” and collectively the “Institutions”) under which
Penn has, with consultation with the other Institutions, the authority to
negotiate and grant exclusive and nonexclusive licenses on behalf of the
Institutions. The intellectual property relates to methods of treating diseases
and conditions that may result in blindness, including, in particular, Lebers
Congenital Amaurosis (LCA). The Institutions jointly own certain letters patent
and/or applications for letters patent relating to the intellectual property as
set forth in Exhibit A hereto. Under the Original Agreement, Penn granted
Company a co-exclusive license under the aforementioned patent rights. Company
desires to convert the co-exclusive license to an exclusive license under the
aforementioned patent rights and related intellectual property in the field of
use related to the treatment of retinal disorders or diseases caused by a
mutation or mutations in the retinal pigment epithelium (RPE)-65 gene.
Institutions desire Company to obtain patent term extension for the licensed
patent rights in partial consideration for such conversion of the license to
such exclusive license. The Institutions have determined that the conversion to
an exclusive license on these terms and exclusive commercial exploitation of the
patent rights and related intellectual property by Company is in the best
interest of the Institutions and is consistent with their educational and
research missions and goals. The parties have amended and restated the Original
Agreement to reflect these changes.
In consideration of the mutual obligations contained in this Agreement, and
intending to be legally bound, the parties agree as follows:
1.
LICENSE

1.1    License Grant. Penn grants to Company an exclusive, world-wide license to
make, have made, use, import, offer for sale and sell Licensed Products in the
Field of Use during the Term (as such




--------------------------------------------------------------------------------




terms may be defined in Sections 1.2 and 6.1) (the “ License”). The License
includes the right to sublicense as permitted by this Agreement. No other rights
or licenses are granted by Penn.


1.2    Related Definitions. The term “Licensed Products” means products that are
made, made for, used, imported, offered for sale or sold by Company or its
Affiliates or sublicensees and that would (i) in the absence of the License,
infringe (or, in the case of pending patent applications, upon issuance, would
infringe) at least one unexpired claim of the Patent Rights or (ii) use a
process or machine covered by a claim of Patent Rights, whether the claim is
issued or pending. The term “Patent Rights” means all of Penn’s, CU’s and UFLA’s
patent rights represented by or issuing from: (a) the United States patents and
patent applications listed in Exhibit A; (b) any continuation, divisional and
re-issue applications of (a); and (c) any foreign counterparts and extensions of
(a) or (b). The term “Affiliate” means a legal entity that is controlling,
controlled by or under common control with Company and that has executed either
this Agreement or a written joinder agreement agreeing to be bound by all of the
terms and conditions of this Agreement. For purposes of this Section 1.2, the
word “control” means (x) the direct or indirect ownership of more than fifty
percent (50%) of the outstanding voting securities of a legal entity, (y) the
right to receive fifty percent (50%) or more of the profits or earnings of a
legal entity, or (z) the right to determine the policy decisions of a legal
entity. The term “Field of Use” means research, development, manufacture and
commercialization for the diagnosis, treatment, amelioration and prevention of
retinal disorders or diseases in humans and animals caused by a mutation or
mutations in the RPE-65 gene.


1.3    Reservation of Rights by Penn. Penn reserves the right for each of the
Institutions to use, and to permit other non-commercial entities to use, the
Patent Rights for educational and research purposes.


1.4    U.S. Government Rights. The parties acknowledge that the United States
government retains rights in intellectual property funded under any grant or
similar contract with a Federal agency. The License is expressly subject to all
applicable United States government rights, including, but not limited to, any
applicable requirement that products, which result from such intellectual
property and are sold in the United States, must be substantially manufactured
in the United States.


1.5    Sublicense Conditions. The Company’s right to sublicense granted by Penn
under the License is subject to each of the following conditions:


(a)In each sublicense agreement, Company will (i) prohibit the sublicensee from
further sublicensing under the License, provided that such prohibition shall not
apply to further sublicensing by any entity that (together with its affiliates)
had [**] U.S. dollars or more in worldwide drug product revenues in the calendar
year most recently completed as of the grant of the sublicense; and (ii) require
the sublicensee to comply with the terms and conditions of this Agreement
applicable to sublicensees. For purposes of Sections 1.5 (a) and (c) and 13.5,
“affiliates” shall mean a legal entity that is controlling, controlled by or
under common control with sublicensee. For purposes of the references to
“affiliates” in these Sections, the word “control” means (x) the direct or
indirect ownership of more than fifty percent (50%) of the outstanding voting
securities of a legal entity, (y) the right to receive fifty percent (50%) or
more of the profits or earnings of a legal entity, or (z) the right to determine
the policy decisions of a legal entity.


(b)Within [**] days after Company enters into a sublicense agreement, Company
will deliver to Penn a complete and accurate copy of the entire sublicense
agreement written in the English




--------------------------------------------------------------------------------




language. Penn’s receipt of the sublicense agreement, however, will constitute
neither an approval of the sublicense nor a waiver of any right of Penn or
obligation of Company under this Agreement.


(c)In the event that Company causes or experiences a Trigger Event (as defined
in Section 6.4), all payments due to Company from its Affiliates or sublicensees
under the sublicense agreement will, upon notice from Penn to such Affiliate or
sublicensee, become payable directly to Penn for the account of Company and,
subject to such notice and (except with respect to any sublicensee that is an
entity that (together with its affiliates) had [**] U.S. dollars or more in
worldwide drug product revenues in the calendar year most recently completed as
of the grant of the sublicense, for which such consent shall not be required)
the written consent of Penn, any sublicenses granted to any such Affiliate or
sublicensee shall, subject to such continued payments, remain in effect. Upon
receipt of any such funds, Penn will remit to Company the amount by which such
payments exceed the amounts owed by Company to Penn. If Penn does not consent to
survival of any sublicenses, then (except with respect to any sublicensee that
is an entity that (together with its affiliates) had [**] U.S. dollars or more
in worldwide drug product revenues in the calendar year most recently completed
as of the grant of the sublicense, for which such consent shall not be required)
they terminate along with this Agreement according to Section 6.3.
(d)Company’s execution of a sublicense agreement will not relieve Company of any
of its obligations under this Agreement. Company is primarily liable to Penn for
any act or omission of an Affiliate or sublicensee of Company that would be a
breach of this Agreement if performed or omitted by Company, and Company will be
deemed to be in breach of this Agreement as a result of such act or omission.


1.6    No License by Implication. Nothing in this Agreement confers by estoppel,
implication or otherwise, any license or rights under any Penn patent other than
the Patent Rights, regardless whether such patents are dominant or subordinate
to the Patent Rights. Nothing in this Agreement confers by estoppel, implication
or otherwise, any license or rights under any Company patent, regardless whether
such patents are dominant or subordinate to the Patent Rights, or any
authorization under any regulatory approval or orphan drug designation held by
Company.


1.7    Licenses Outside the Field of Use. Any commercial licenses granted by the
Institutions under the Patent Rights during the Term of the License in any field
of use outside the Field of Use shall include at least one licensee that is an
entity in which one or more Inventors has an equity ownership interest. The term
“Inventor” means an inventor(s) that is or has been named under the Patent
Rights.
      
2.
DILIGENCE



2.1    Development Plan. Company previously delivered to Penn a copy of an
initial development plan for the Patent Rights (the “Development Plan”). The
purpose of the Development Plan is (a) to demonstrate Company’s capability to
bring the Patent Rights to commercialization, (b) to project the timeline for
completing the necessary tasks, and (c) to measure Company’s progress against
the projections. Company will deliver to Penn an annual updated Development Plan
no later than [**] of each year during the Term. The Development Plan will
include, at a minimum, the information listed in Exhibit B.


2.2    Company’s Efforts. Company will use commercially reasonable efforts to
develop, commercialize, market and sell Licensed Products in a manner consistent
with the Development Plan.






--------------------------------------------------------------------------------




2.3    Diligence Events. The Company will use commercially reasonable efforts to
achieve each of the diligence events by the applicable completion date listed in
the table below for the first Licensed Product.
DILIGENCE EVENT
COMPLETION DATE
[**]
[**]
[**]
[**]
[**]
[**]

[**].
2.4    Diligence Resources. Until the filing of the first BLA for the first
Licensed Product, Company will expend resources in the development and
commercialization of the Licensed Products of amounts not less than the
diligence minimums specified in the table below in each 12-month period
following the Original Agreement Effective Date. If Company’s total expenditures
for development and commercialization of Licensed Products in any 12-month
period do not meet or exceed the applicable diligence minimum, then Company will
pay to Penn the amount of the shortfall. Company will make any payments of the
shortfall to Penn within together with the next Development Plan due to Penn
under Section 2.1.


ANNIVERSARY:
First
Second
Third and thereafter
LICENSE DILIGENCE FEE:
[**]
[**]
[**]



3.
FEES AND ROYALTIES



3.1    Milestone Payments. In partial consideration of the License, Company will
pay to Penn the applicable milestone payment listed in the table below within
[**] days after achievement of each milestone event for each Licensed Product,
regardless of whether such milestone was achieved by Company, its Affiliates or
sublicensees. Company will provide Penn with written notice within [**] days
after achieving each milestone for each Licensed Product.


MILESTONE
PAYMENT
First Commercial Sale of a Licensed Product in the US
$2,000,000
First Commercial Sale of a Licensed Product anywhere within the European Union
$1,750,000

The term “European Union” means the European Union as it is constituted as of
the time of the relevant First Commercial Sale. For the purposes of this Section
3.1 only, the term “First Commercial Sale” shall mean the first sale by Company,
its Affiliates or a sublicensee, whether at retail, wholesale or otherwise, of
any Licensed Product following marketing approval in the country of sale to a
third party that is not an Affiliate or a sublicensee (a “Commercial Sale”). The
following are not Commercial Sales: (i) a transfer or sale by Company to a
sublicensee hereunder or by a sublicensee hereunder to another such sublicensee,
unless any such sublicensee is the end user of the Licensed Product, in which
case such transfer shall be deemed to be a Commercial Sale; (ii) a transfer by
Company, or any Affiliate or any sublicensee hereunder, to a third party for
purposes of clinical trials, as free samples, or under compassionate use,
patient assistance, named patient or other similar programs or studies where the
Licensed Product is supplied and/or delivered without charge, or for other
testing, or a commercially reasonable number of units of Licensed Product
transferred for no consideration for marketing purposes (e.g., samples), but not
for resale by the third party; (iii) the use of Licensed Product by Company or
any of its Affiliates or sublicensees for research and development purposes; or
(iv) sales made to a distributor prior to




--------------------------------------------------------------------------------




commercial launch of a Licensed Product, until the earlier of such time as
Company recognizes the revenue for such transfers pursuant to US GAAP or such
time as the distributor makes any sale of such Licensed Product.
For clarity, each time a milestone is achieved with respect to a Licensed
Product, then any other milestone payments with respect to earlier milestones
that have not yet been paid will be due and payable together with the milestone
payment for the milestone that is actually achieved. For additional clarity,
milestones are due and payable on Licensed Products and on products that, upon
FDA approval, would become Licensed Products.
With Penn’s written concurrence and consent (upon consultation with the other
Institutions), Company may substitute issuance to Penn of Company’s most
recently issued preferred membership interests for up to 50% of any of the
payments described above in this Section 3.1. If Company requests such option
and Penn (upon consultation with the other Institutions) agrees, the membership
interests issued to the Institutions would be based on the payment amount(s)
that are eliminated by such issuance and the post-financing per share value of
Company’s most recent preferred membership interests immediately following the
closing of Company’s then-most recent equity financing. In connection with any
such issuance, the Institutions will enter into a preferred share membership
agreement with Company on terms and conditions substantially the same as the
terms and conditions of Company’s other most recent preferred share membership
agreements, and such other documents as the parties mutually agree (“Equity
Document(s)”).
3.2    Earned Royalties. In partial consideration of the License, Company will
pay to Penn a royalty of [**] percent ([**]%) of Net Sales in the US and [**]
percent ([**]%) of Net Sales in countries outside the US during the Quarter with
no minimum royalty obligations. Earned royalty payments shall be due and payable
regardless of whether they are triggered by Company, its Affiliates and or its
Sublicensees. Company has the right to reduce royalty payments hereunder by
amounts paid to third parties for licenses to third party IP by up to [**]% on a
country by country basis, if a license to third party IP is required to sell a
Licensed Product. In no event shall royalties to Penn be reduced below [**]% in
any country.


3.3    Related Definitions. The term “Sale” means any bona fide transaction for
the sale, use, lease, transfer or other disposition of a Licensed Product to a
third party for which consideration is received or expected by Company or its
Affiliate or sublicensee. A Sale is deemed completed at the time that Company or
its Affiliate or sublicensee invoices, ships or receives payment for a Licensed
Product, whichever occurs first. The term “Quarter” means each three-month
period beginning on January 1, April 1, July 1 and October 1. The term “Net
Sales” means the consideration received or expected from, or the fair market
value attributable to, each Sale, less Qualifying Costs that are directly
attributable to a Sale, specifically identified on an invoice or other
documentation and actually borne by Company or its Affiliates or sublicensees.
For purposes of determining Net Sales, the words “fair market value” mean the
cash consideration that Company or its Affiliates or sublicensees would realize
from an unrelated buyer in an arms’ length sale of an identical item sold in the
same quantity and at the time and place of the transaction. The term “Qualifying
Costs” means: (a) customary trade, cash and quantity discounts and inventory
management fees paid to wholesalers and distributors; (b) credits, chargebacks,
retroactive price reductions, rebates, refunds or claims or returns that do not
exceed the original invoice amount; (c) outbound transportation expenses and
transportation insurance premiums; (d) sales and use taxes, tariffs, customs
duties, excises and other taxes and fees imposed by and indefeasibly paid to a
governmental agency (other than taxes on income), (e) negotiated payments made
to private sector and government third party payors (e.g., PBMs, HMOs and PPOs)
and purchasers/providers (e.g., staff model HMOs, hospitals




--------------------------------------------------------------------------------




and clinics), regardless of the payment mechanism, including without limitation
rebate, chargeback and credit mechanisms; and (f) discounts under discount
prescription drug programs and reductions for coupon and voucher programs.


3.4    CHOP. In consideration of the terms of this Agreement, Company represents
and warrants as of the Original Agreement Effective Date and covenants during
the Term, that the Children’s Hospital of Philadelphia (“CHOP”) [**] as of the
Effective Date [**]; provided that, for the avoidance of doubt, [**].


4.
REPORTS AND PAYMENTS



4.1    Royalty Reports. Within [**] days after the end of each Quarter following
the First Commercial Sale, Company will deliver to Penn a report, certified on
behalf of the Company by the chief financial officer of Company, detailing the
calculation of all royalties, fees and other payments due to Penn for such
Quarter. The report will include, at a minimum, the following information for
the Quarter, each listed by product, by country: (a) the number of units of
Licensed Products constituting Sales; (b) the gross consideration invoiced,
billed or received for Sales; (c) Qualifying Costs, listed by category of cost;
(d) Net Sales; (e) the royalties, fees and other payments owed to Penn, listed
by category; and (f) the computations for any applicable currency conversions.
Each royalty report will be substantially in the form of the sample report
attached as Exhibit C.


4.2    Payments. Company will pay all royalties due to Penn under Section 3.2
within [**] days after the end of the Quarter in which the royalties accrued
along with any diligence payments due under Section 2.4.


4.3    Records. Company will maintain, and will cause its Affiliates and
sublicensees to maintain, complete and accurate books, records and related
background information to verify Sales, Net Sales, and all of the royalties,
fees, and other payments due or paid under this Agreement, as well as the
various computations reported under Section 4.1. The records for each Quarter
will be maintained for at least [**] years after submission of the applicable
report required under Section 4.1.


4.4    Audit Rights. Upon reasonable prior written notice to Company, Company
and its Affiliates and sublicensees will provide an independent accounting firm
designated by Penn and reasonably acceptable to Company, which independent
accounting firm shall be required to enter into a reasonable confidentiality
agreement with Company with access to all of the books, records, key personnel
and related background information required to conduct a review or audit of
Sales, Net Sales, and all of the royalties, fees, and other payments payable
under this Agreement. Access will be made available: (a) during normal business
hours; (b) in a manner reasonably designed to facilitate such review or audit
without unreasonable disruption to Company’s business; and (c) no more than [**]
during the Term (as defined below) and for a period of [**] years thereafter.
Penn’s independent accounting firm will disclose to Penn the discrepancies in
the amounts paid by Company to Penn identified in such review or audit and such
underlying books, records or background information necessary or useful in such
determination. Company will promptly pay to Penn the amount of any underpayment
determined by the review or audit, plus accrued interest. If the review or audit
determines that Company has underpaid any payment by [**] percent ([**]%) or
more, then Company will also promptly pay the costs and expenses of Penn and its
accountants in connection with the review or audit.


4.5    Information Rights. During the Term, Company will provide to Penn,
promptly after filing, a copy of each annual report, proxy statement, 10-K, 10-Q
and other material report filed with the




--------------------------------------------------------------------------------




U.S. Securities and Exchange Commission (the “SEC”). It is agreed that the
availability of such filings on SEC’s EDGAR filing system shall satisfy this
requirement.


4.6    Currency. All dollar amounts referred to in this Agreement are expressed
in United States dollars. All payments will be made in United States dollars. If
Company receives payment from a third party in a currency other than United
States dollars for which a royalty or fee is owed under this Agreement, then (a)
the payment will be converted into United States dollars at the conversion rate
for the foreign currency as published in the eastern edition of the Wall Street
Journal as of the last business day of the Quarter in which the payment was
received by Company, and (b) the conversion computation will be documented by
Company in the applicable report delivered to Penn under Section 4.1.


4.7    Place of Payment. All payments by Company are payable to “The Trustees of
the University of Pennsylvania” and will be made to the following addresses:


By ACH/Wire:
[**]
Payment should include the necessary amount to cover any bank charges incurred
By Check (direct mail):
The Trustees of the University of Pennsylvania c/o Penn Center for Innovation
Attention: Financial Coordinator
3160 Chestnut Street, Suite 200
Philadelphia, PA 19104-6283
By Check (lockbox):
The Trustees of the University of Pennsylvania
c/o Penn Center for Innovation PO Box 785546 Philadelphia, PA 19178-5546



4.8    Interest. All amounts that are not paid by Company when due will accrue
interest from the date due until paid at a rate equal to [**] percent ([**]%)
per month (or the maximum allowed by law, if lower).


5.
CONFIDENTIALITY AND USE OF PENN’S NAME



5.1    Confidentiality Agreement. If Company and Penn entered into one or more
Confidential Disclosure Agreements prior to the Effective Date, then such
agreements will continue to govern the protection of confidential information
under this Agreement, and each Affiliate and sublicensee of Company will be
bound to Company’s obligations under such agreements. If, however, no
Confidential Disclosure Agreement has been entered into between Company and Penn
prior to the Effective Date, then in connection with the execution of this
Agreement, the parties will enter into a Confidential Disclosure Agreement
substantially similar to Penn’s standard form. Notwithstanding the foregoing,
Penn shall be entitled to share any such Confidential Information with CU and
UFLA under terms of confidentiality at least as restrictive as those set forth
in the Confidentiality Agreement. The term “Confidentiality Agreement” means all
Confidential Disclosure Agreements between the parties that remain in effect
after the Effective Date.


5.2    Other Confidential Matters. Penn is not obligated to accept any
confidential information from Company, except for the reports required by
Sections 2.1, 4.1, 4.4 and 6.6. Penn, acting through its Center for Technology
Transfer and finance offices, will use reasonable efforts not to disclose to any
third party outside of Penn (other than CU and UFLA) any confidential
information of Company contained in those reports other than Penn’s, CU’s and
UFLA’s accountants and advisors under appropriate confidentiality obligations,
for so long as such information remains confidential. Each of Penn, CU and




--------------------------------------------------------------------------------




UFLA bear no institutional responsibility for maintaining the confidentiality of
any other information of Company. Company may elect to enter into
confidentiality agreements with individual investigators at Penn, CU or UFLA
that comply with the internal policies of Penn, CU and UFLA, as applicable.


5.3    Use of Name. Company and its Affiliates, sublicensees, employees, and
agents may not use the name, logo, seal, trademark, or service mark (including
any adaptation of them) of Penn, CU or UFLA or any Penn, CU or UFLA school,
organization, employee, student or representative, without the prior written
consent of such Institution(s).


6.
TERM AND TERMINATION



6.1    Term. This Agreement will commence on Effective Date and terminate upon
the expiration or abandonment of the last patent to expire or become abandoned
of the Patent Rights (the “Term”).


6.2    Early Termination by Company. Company may terminate this Agreement at any
time effective upon completion of each of the following conditions: (a)
providing at least sixty (60) days’ prior written notice to Penn of such
intention to terminate; (b) ceasing to make, have made, use, import, offer for
sale and sell all Licensed Products; (c) terminating all sublicenses and causing
all Affiliates and sublicensees to cease making, having made, using, importing,
offering for sale and selling all Licensed Products; and (d) paying all amounts
owed to Penn, CU and/or UFLA, as applicable, under this Agreement and any
Sponsored Research Agreement between Company and any or all of the Institutions
related to the Patent Rights, through the effective date of termination.


6.3    Early Termination by Penn. Penn may terminate this Agreement if: (a)
Company is more than [**] days late in paying to Penn,, as applicable, any
amounts owed under this Agreement and does not pay Penn, as applicable, in full,
including accrued interest, within [**] days following written notice of such
payment default (a “Payment Default”); (b) other than a Payment Default, Company
or its Affiliate or sublicensee breaches this Agreement and does not cure the
breach within [**] days after written notice of the breach; or (c) Company or
its Affiliate or sublicensee experiences a Trigger Event.


6.4    Trigger Event. The term “Trigger Event” means any of the following: (a)
in the event that Penn, CU and/or UFLA, as applicable, receive equity in Company
under this Agreement, a material default by Company under any Equity Document,
to the extent applicable, that is not cured within any cure period specified in
the Equity Document(s), or within thirty (30) days of written notice, if no cure
period is specified; (b) Company (i) becomes insolvent, bankrupt or generally
fails to pay its debts as such debts become due, (ii) is adjudicated insolvent
or bankrupt, (iii) admits in writing its inability to pay its debts, (iv)
suffers the appointment of a custodian, receiver or trustee for it or its
property and, if appointed without its consent, such appointment is not
discharged within thirty (30) days, (v) makes an assignment for the benefit of
creditors, or (vi) suffers proceedings being instituted against it under any law
related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or release of debtors and, if contested by it, not dismissed or
stayed within ten (10) days; (c) the institution or commencement by Company or
its Affiliates of any proceeding under any law related to bankruptcy,
insolvency, liquidation or the reorganization, readjustment or release of
debtors; (d) the entering of any order for relief relating to any of the
proceedings described in Section 6.4(b) or (c) above; (e) the calling by Company
or its Affiliates of a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; (f) the act or failure to act by Company
or its Affiliates indicating its consent to, approval of or acquiescence in any
of the proceedings described in Section 6.4(b) - (e) above; (g) dissolution of
Company or termination of Company’s LLC Agreement (unless the entity survives as
a S or C corporation); or (h) the commencement by Company of any action against
Penn, CU or UFLA, including




--------------------------------------------------------------------------------




an action for declaratory judgment, to declare or render invalid or
unenforceable the Patent Rights, or any claim thereof.


6.5    Effect of Termination. Upon the termination of this Agreement for any
reason: (a) the License terminates; (b) Company and, subject to Section 1.5(c),
all its Affiliates and sublicensees will cease all making, having made, using,
importing, offering for sale and selling all Licensed Products, except to extent
permitted by Section 6.6; (c) Company will pay to Penn all amounts, including
accrued interest, owed to Penn under this Agreement related to the Patent
Rights, through the date of termination, including royalties on Licensed
Products invoiced or shipped through the date of termination and any sell off
period permitted by Section 6.6, whether or not payment is received prior to
termination or expiration of the sell off period permitted by Section 6.6; (d)
Company will, at Penn’s request, return to Penn all confidential information of
Penn; and (e) in the case of termination under Section 6.3, all duties of Penn
and all rights (but not duties) of Company under this Agreement immediately
terminate without further action required by either Penn or Company.


6.6    Inventory & Sell Off. Upon the termination of this Agreement for any
reason, Company will cause physical inventories to be taken immediately of: (a)
all completed Licensed Products on hand under the control of Company or its
Affiliates or sublicensees; and (b) such Licensed Products as are in the process
of manufacture and any component parts on the date of termination of this
Agreement. Company will deliver promptly to Penn a copy of the written
inventory, certified by an officer of the Company. Upon termination of this
Agreement for any reason, Company will promptly remove, efface or destroy all
references to Penn from any advertising, labels, web sites or other materials
used in the promotion of the business of Company or its Affiliates or
sublicensees, and Company and its Affiliates and sublicensees will not represent
in any manner that it has rights in or to the Patent Rights or the Licensed
Products. Upon the termination of this Agreement for any reason other than
pursuant to Section 6.3, Company may sell off its inventory of Licensed Products
existing on the date of termination for a period of [**]months and pay Penn
royalties on Sales of such inventory within [**] days following the expiration
of such [**] month period.


6.7    Survival. Company’s obligation to pay all amounts, including accrued
interest, owed to Penn under this Agreement will survive the termination of this
Agreement for any reason. Sections 13.10 and 13.11 and Articles 4, 5, 6, 9, 10,
and 11 will survive the termination of this Agreement for any reason in
accordance with their respective terms.


7.
PATENT PROSECUTION AND MAINTENANCE



7.1    Patent Control. Penn controls the preparation, prosecution and
maintenance of the Patent Rights and the selection of patent counsel, with input
from Company. For purposes of this Article 7, the word “maintenance” includes
any interference negotiations, claims, or proceedings, in any forum, brought by
Penn, CU, UFLA, Company, a third party, or the United States Patent and
Trademark Office relating to the Patent Rights, and any requests by Penn, CU,
UFLA or Company that the United States Patent and Trademark Office reexamine or
reissue any patent in the Patent Rights. After first BLA approval for the first
Licensed Product, Company shall be obligated to seek, within the time period set
forth by statute, a patent term extension for a patent under the licensed Patent
Rights, provided that the remedy set forth in the immediately following sentence
shall be Company’s sole and exclusive liability and Penn’s sole and exclusive
remedy for any failure by Company to satisfy such obligation. If Company does
not seek a patent term extension for a patent under the licensed Patent Rights,
then Company will pay Penn a royalty of [**] percent ([**]%) of Net Sales in the
United States, and [**] percent ([**]%) of Net Sales in countries outside the
United States during the Term of the License, subject to any applicable




--------------------------------------------------------------------------------




reduction to such royalties under Section 3.2. For clarity, if Company seeks to
obtain such a patent term extension within the time period set forth by statute,
Company shall pay Penn a royalty of [**] percent ([**]%) of Net Sales in the
United States and [**] percent ([**]%) of Net Sales in countries outside the
United States during the Term of the License, subject to any applicable
reduction to such royalties under Section 3.2.


7.2    Payment and Reimbursement. Within [**] days after the Effective Date,
Company will reimburse Penn for all historically accrued or unpaid attorneys’
fees, expenses, official fees and all other charges accumulated prior to the
Effective Date incident to the preparation, filing, prosecution and maintenance
of U.S. Patent No. [**], to the extent not previously reimbursed by Company
under the Original Agreement. Company will reimburse Penn for all documented
attorneys’ fees, expenses, official fees and all other charges accumulated on or
after the Effective Date incident to the maintenance of U.S. Patent No. [**],
within [**] days after Company’s receipt of invoices for such fees, expenses and
charges. Penn will be solely responsible for all attorneys’ fees, expenses,
official fees and all other charges accumulated on or after the Effective Date
incident to the preparation, filing, prosecution, and maintenance of all other
Patent Rights. Penn reserves the right to require the Company to provide a
deposit in advance of incurring out of pocket patent expenses for U.S. Patent
No. [**] estimated by counsel to exceed $[**]. If Company fails to reimburse
patent expenses under this Section 7.2, or provide a requested deposit with
respect to U.S. Patent No. [**], then Penn will be free at its discretion and
expense to either abandon U.S. Patent No. [**] or to continue such maintenance
activities, and U.S. Patent No. [**] and any continuation will be automatically
excluded from the term “Patent Rights” hereunder. Penn is free at its discretion
and expense to either abandon or continue the preparation, filing, prosecution,
and maintenance of all Patent Rights other than U.S. Patent No. [**] at any
time.


8.
INFRINGEMENT



8.1    Notice. Company, Penn, CU and UFLA will notify each other promptly of any
infringement of the Patent Rights that may come to their attention. Company,
Penn, CU and UFLA will consult each other in a timely manner concerning any
appropriate response to the infringement.


8.2    Prosecution of Infringement. During such time as Company is the sole
licensee under the Patent Rights, Company may prosecute any infringement of the
Patent Rights at Company’s expense, including defending against any
counterclaims or cross claims brought by any party against Company, Penn, CU or
UFLA regarding the Patent Rights and defending against any claim that the Patent
or Patent Rights are invalid in the course of any infringement action or in a
declaratory judgment action. Each of Penn, CU and UFLA reserves the right to
intervene voluntarily and join Company in any such infringement litigation. If
Penn, CU or UFLA chooses not to intervene voluntarily, but is a necessary party
to the action brought by Company, then Company may join such Institution(s) in
the infringement litigation. If Company decides not to prosecute any
infringement of the Patent Rights, then any of Penn, CU or UFLA may elect to
prosecute such infringement independently of Company in its or their sole
discretion.


8.3    Cooperation. In any litigation under this Article 8, Company, Penn, CU or
UFLA, at the request and sole expense of any other requesting party, will
cooperate to the fullest extent reasonably possible. This Section 8.3 will not
be construed to require any of Company, Penn, CU or UFLA to undertake any
activities, including legal discovery, at the request of any third party, except
as may be required by lawful process of a court of competent jurisdiction. If,
however, any of Company, Penn, CU or UFLA is required to undertake any activity,
including legal discovery, in any litigation or potential litigation (other than
litigation or potential litigation to which Penn, CU and/or UFLA is a voluntary
party)




--------------------------------------------------------------------------------




brought by, or otherwise related to, Company in accordance with this Article 8,
as a right of lawful process of a court of competent jurisdiction, then, subject
to Section 8.4, Company will pay all expenses incurred by Penn, CU and/or UFLA,
as applicable, in undertaking such required activities.


8.4    Control of Litigation. Company may control any litigation or potential
litigation involving the prosecution of infringement claims regarding the Patent
Rights, including the selection of counsel, all with input from Penn, CU, and/or
UFLA, as applicable, provided that Company is the sole licensee under the Patent
Rights. Penn, CU, and/or UFLA, as applicable, controls any litigation or
potential litigation involving the prosecution of infringement claims regarding
the Patent Rights (i) in the event Company decides not to prosecute an
infringement of the Patent Rights while Company is the sole licensee under the
Patent Rights as set forth above and (ii) in all other instances, in each case
including the selection of counsel, all with input from Company. Company must
not settle or compromise any such litigation in a manner that imposes any
obligations or restrictions on Penn, CU or UFLA or grants any rights to the
Patent Rights, other than any permitted sublicenses, without the prior written
permission of Penn, CU and/or UFLA, as applicable. In all instances in which
Penn, CU and/or UFLA, as applicable, is a party, Penn, CU and/or UFLA reserve
the right to select its own counsel. If Penn, CU and/or UFLA is involuntarily
joined as a party, each of Penn, CU and UFLA may elect to be represented by
Company’s counsel at Company’s expense if Company is a party to such litigation
or potential litigation and retains the right to select its own counsel, and
will be responsible for all litigation expenditures with respect to any such
separate representation as set forth in Section 8.5, provided that if, in any
such litigation or potential litigation brought by, or otherwise related to,
Company, the interests of Penn, CU and/or UFLA, as applicable, and Company are
so adverse as to prohibit counsel from jointly representing Penn, CU and/or
UFLA, as applicable, and Company, the Company shall be responsible for all
litigation expenditures of such separate representation(s).


8.5    Recoveries from Litigation. If Company prosecutes any infringement claims
either without Penn, CU or UFLA as a party or with Penn, CU or UFLA
involuntarily joined as a party, then Company will reimburse each of Penn, CU
and UFLA, as applicable, for its litigation expenditures, including any
attorneys’ fees, expenses, official fees and other charges incurred by such
Institutions, even if there are no financial recoveries from the infringement
action. Company will reimburse the Institutions within [**] days after receiving
each invoice for such amounts incurred by the Institutions. After reimbursing
each of Penn, CU and UFLA, as applicable, for its expenditures, Company will use
the financial recoveries from such claims, if any, (a) first, to reimburse
Company for its litigation expenditures; and (b) second, to retain any remainder
but to treat the remainder as Net Sales for the purpose of determining the
royalties due under Section 3.2. If Company prosecutes any infringement claims
with Penn, CU or UFLA joined as voluntary party, then any financial recoveries
from such claims will be (x) first, shared between Company, Penn, CU, and UFLA
to reimburse them for their respective shares of the aggregate litigation
expenditures; and (y) second, shared equally by Company, on the one hand, and
Penn, CU and UFLA, on the other hand, as to any remainder after Company and each
of the Institutions have fully recovered their aggregate litigation
expenditures. If Penn, CU and/or UFLA, as applicable, prosecutes any
infringement claims independent of Company, then Penn, CU and/or UFLA, as
applicable, will prosecute such infringement at its or their, as applicable,
expense, will reimburse Company for Company’s litigation expenditures, including
any attorneys’ fees, expenses, official fees and other charges to the extent
incurred by Company in cooperating with Penn, CU and/or UFLA, as applicable, at
its or their request, as applicable, in such prosecuting such claims, and will
retain the balance of any financial recoveries in their entirety.






--------------------------------------------------------------------------------




9.
DISCLAIMER OF WARRANTIES



9.1    Disclaimer. THE PATENT RIGHTS, LICENSED PRODUCTS AND ANY OTHER TECHNOLOGY
LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS. EACH OF PENN, CU
AND UFLA MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO ANY WARRANTY OF ACCURACY, COMPLETENESS, PERFORMANCE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, COMMERCIAL UTILITY,
NON-INFRINGEMENT OR TITLE.


10.
LIMITATION OF LIABILITY



10.1    Limitation of Liability. NONE OF PENN, CU OR UFLA WILL BE LIABLE TO
COMPANY, ITS AFFILIATES, SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY
WITH RESPECT TO ANY CLAIM: ARISING FROM COMPANY’S OR ITS AFFILIATES’ OR
SUBLICENSEES’ USE OF THE PATENT RIGHTS, LICENSED PRODUCTS OR ANY OTHER
TECHNOLOGY LICENSED UNDER THIS AGREEMENT; OR ARISING FROM THE DEVELOPMENT,
TESTING, MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS. NONE OF PENN, CU, OR
UFLA WILL BE LIABLE TO COMPANY, ITS AFFILIATES, SUBLICENSEES, SUCCESSORS OR
ASSIGNS, OR ANY THIRD PARTY FOR LOST PROFITS, BUSINESS INTERRUPTION, OR
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND. EXCEPT FOR COMPANY’S
INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 11 OF THIS AGREEMENT, COMPANY WILL NOT
BE LIABLE TO PENN, CU, OR UFLA OR TO ANY THIRD PARTY, FOR ANY LOST PROFITS,
BUSINESS INFORMATION OR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND.


11.
INDEMNIFICATION



11.1    Indemnification. Company will defend, indemnify, and hold harmless each
Indemnified Party from and against any and all Liabilities with respect to an
Indemnification Event. The term “Indemnified Party” means each of Penn, CU and
UFLA, and their respective trustees, officers, faculty, students, employees,
contractors, and agents. The term “Liabilities’” means all damages, awards,
deficiencies, settlement amounts, defaults, assessments, fines, dues, penalties,
costs, fees, liabilities, obligations, taxes, liens, losses, lost profits and
expenses (including, but not limited to, court costs, interest and reasonable
fees of attorneys, accountants and other experts) that are incurred by an
Indemnified Party or awarded or otherwise required to be paid to third parties
by an Indemnified Party. The term “Indemnification Event” means; (a) any Claim
by a third party against one or more Indemnified Parties arising out of or
resulting from the development, testing, use, manufacture, promotion, sale or
other disposition of any Patent Rights or Licensed Products by Company, its
Affiliates, sublicensees, assignees or vendors or third parties, including, but
not limited to, (x) any product liability or other Claim of any kind related to
use by a third party of a Licensed Product, (y) any Claim by a third party that
the practice of any of the Patent Rights or the design, composition,
manufacture, use, sale or other disposition of any Licensed Product infringes or
violates any patent, copyright, trade secret, trademark or other intellectual
property right of such third party, and (z) any Claim by a third party relating
to clinical trials or studies for Licensed Products; (b) any Claim by a third
party against one or more Indemnified Parties arising out of or resulting from
any material breach of this Agreement by Company or its Affiliates or
sublicensees; and (c) the enforcement of this Article 11 by any Indemnified
Party. The term “Claim” means any charges, complaints, actions, suits,
proceedings, hearings, investigations, claims or demands.






--------------------------------------------------------------------------------




11.2    Reimbursement of Costs. Company will pay directly all Liabilities
incurred for defense or negotiation of any Claim pursuant to this Article 11 or
will reimburse Penn, CU or UFLA, as applicable, for all documented Liabilities
incident to the defense or negotiation of any Claim pursuant to this Article 11
within [**] days after Company’s receipt of invoices for such fees, expenses and
charges.


11.3    Control of Litigation. Company controls any litigation or potential
litigation involving the defense of any Claim pursuant to this Article 11,
including the selection of counsel, with input from Penn, CU and UFLA. Each of
Penn, CU and UFLA, as applicable, reserves the right to protect its interest in
defending against any Claim pursuant to this Article 11 by selecting its own
counsel, with any attorneys’ fees and litigation expenses paid for by Penn, CU
and/or UFLA, as applicable, pursuant to Sections 11.1 and 11.2, unless Penn, CU
and/or UFLA, as applicable, takes such action due to a conflict of interest that
makes separate representation of Penn, CU and/or UFLA, as applicable, and
Company necessary, in which case Company will pay such attorneys’ fees and
litigation expenses.


11.4    Other Provisions. Company will not settle or compromise any Claim
pursuant to this Article 11 giving rise to Liabilities in any manner that
imposes any restrictions or obligations on Penn, CU or UFLA or grants any rights
to the Patent Rights or the Licensed Products, other than permitted sublicenses,
without prior written consent of Penn, CU and/or UFLA, as applicable. If Company
fails or declines to assume the defense of any Claim pursuant to this Article 11
within [**] days after notice of such Claim, or fails to reimburse an
Indemnified Party for any Liabilities pursuant to Sections 11.1 and 11.2 within
the [**] day time period set forth in Section 11.2, then Penn, CU or UFLA, as
applicable, may assume the defense of such Claim for the account and at the risk
of Company. The indemnification rights of the Indemnified Parties under this
Article 11 are in addition to all other rights that an Indemnified Party may
have at law, in equity or otherwise.


12.
INSURANCE



12.1    Coverages. Company will procure and maintain insurance policies for
coverages with respect to personal injury, bodily injury and property damage
arising out of Company’s performance under this Agreement and reasonably
adequate to fulfill any potential obligation to the Indemnified Party, but not
less than: (a) during the Term, comprehensive general liability, including broad
form and contractual liability, in a minimum amount of $[**] per occurrence and
$[**] in the aggregate; (b) prior to the commencement of clinical trials
involving Licensed Products, clinical trials coverage in a minimum amount of
$[**] combined single limit per occurrence and in the aggregate; and (c) prior
to the Sale of the first Licensed Product, product liability coverage, in a
minimum amount of $[**] combined single limit per occurrence and in the
aggregate. The required minimum amounts of insurance do not constitute a
limitation on Company’s liability or indemnification obligations under this
Agreement.


12.2    Other Requirements. The policies of insurance required by Section 12.1
will be issued by an insurance carrier with an A.M. Best rating of “A” or better
and will name Penn, CU and UFLA as an additional insured with respect to
Company’s performance under this Agreement. Company will provide Penn with
insurance certificates evidencing the required coverage within [**] days after
the Effective Date and the commencement of each policy period and any renewal
periods. Each certificate will provide that the insurance carrier will notify
Penn in writing at least [**] days prior to the cancellation or material change
in coverage.






--------------------------------------------------------------------------------




13.
ADDITIONAL PROVISIONS



13.1    Independent Contractors. The parties are independent contractors.
Nothing contained in this Agreement is intended to create an agency, partnership
or joint venture between the parties. At no time will either party make
commitments or incur any charges or expenses for or on behalf of the other
party.


13.2    No Discrimination. Neither Penn nor Company will discriminate against
any employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status.


13.3    Compliance with Laws. Company must comply with all prevailing laws,
rules and regulations that apply to its activities or obligations under this
Agreement. For example, Company will comply with applicable United States export
laws and regulations. The transfer of certain technical data and commodities may
require a license from the applicable agency of the United States government
and/or written assurances by Company that Company will not export data or
commodities to certain foreign countries without prior approval of the agency.
Penn does not represent that no license is required, or that, if required, the
license will issue.


13.4    Modification, Waiver & Remedies. This Agreement may only be modified by
a written amendment that is executed by an authorized representative of each
party. Any waiver must be express and in writing. No waiver by either party of a
breach by the other party will constitute a waiver of any different or
succeeding breach. Unless otherwise specified, all remedies are cumulative.


13.5    Assignment & Hypothecation. Company may not assign this Agreement or any
part of it, either directly or by merger or operation of law, without the prior
written consent of Penn, provided that Company may assign this Agreement in its
entirety to an Affiliate, or to a third party that is an entity that (together
with its affiliates) had one billion U.S. dollars or more in worldwide drug
product revenues in the calendar year most recently completed as of the date of
such assignment in connection with a sale or transfer of all or substantially
all of Company’s business or assets, provided that: (a) the assignee agrees in
writing to be legally bound by this Agreement and to deliver to Penn an updated
Development Plan within [**] days after the closing of the proposed transaction;
and (b) Company provides Penn with a copy of assignee’s undertaking. Any
permitted assignment will not relieve Company of responsibility for performance
of any obligation of Company that has accrued at the time of the assignment.
Company will not grant a security interest in the License or this Agreement
during the Term, except in connection with a royalty sale or similar royalty
monetization transaction. Any prohibited assignment or security interest will be
null and void.


13.6    Notices. Any notice or other required communication (each, a “Notice”)
must be in writing, addressed to the party’s respective notice address listed on
the signature page, and delivered: (a) personally; (b) by certified mail,
postage prepaid, return receipt requested; (c) by recognized overnight courier
service, charges prepaid; or (d) by facsimile. A Notice will be deemed received:
if delivered personally, on the date of delivery; if mailed, five (5) days after
deposit in the United States mail; if sent via courier, one (1) business day
after deposit with the courier service; or if sent via facsimile, upon receipt
of confirmation of transmission provided that a confirming copy of such Notice
is sent by certified mail, postage prepaid, return receipt requested.


13.7    Severability & Reformation. If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this Agreement will




--------------------------------------------------------------------------------




remain in full force and effect. Such invalid or unenforceable provision will be
automatically revised to be a valid or enforceable provision that comes as close
as permitted by law to the parties’ original intent.


13.8    Headings & Counterparts. The headings of the articles and sections
included in this Agreement are inserted for convenience only and are not
intended to affect the meaning or interpretation of this Agreement. This
Agreement may be executed in several counterparts, all of which taken together
will constitute the same instrument.


13.9    Governing Law. This Agreement will be governed in accordance with the
laws of the Commonwealth of Pennsylvania, without giving effect to the conflict
of laws provisions.


13.10    Dispute Resolution. If a dispute arises between the parties concerning
any right or duty under this Agreement, then the parties will confer, as soon as
practicable, in an attempt to resolve the dispute. If the parties are unable to
resolve the dispute amicably, then the parties will submit to the exclusive
jurisdiction of, and venue in, the state and Federal courts located in the
Eastern District of Pennsylvania with respect to all disputes arising under this
Agreement.


13.11    Integration. This Agreement with its Exhibits contains the entire
agreement between the parties with respect to the Patent Rights and the License
and supersedes all other oral or written representations, statements, or
agreements with respect to such subject matter, including but not limited to the
Original Agreement.




































--------------------------------------------------------------------------------




Each party has caused this Agreement to be executed by its duly authorized
representative.
THE TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA
By: /s/ John S. Swartley
Name: John S. Swartley, PhD
Title: Associate Vice Provost for Research and Executive Director, Penn Center
for Innovation


Address:Penn Center for Innovation
University of Pennsylvania
3160 Chestnut Street, Suite 200
Philadelphia, PA 19104-6283
Attention: Executive Director
Required copy to:University of Pennsylvania
Office of General Counsel
3539 Locust Walk
Philadelphia, PA 19104-6211
Attention: General Counsel
SPARK THERAPEUTICS, INC.
By: /s/ Jeffrey D. Marrazzo
Name: Jeffrey D. Marrazzo
Title: Chief Executive Officer




Address:
3737 Market Street, Suite 1300
Philadelphia, PA 19104



EXHIBIT INDEX
Exhibit A    Patents and Patent Applications in Patent Rights
Exhibit B    Minimum Contents of Development Plan
Exhibit C    Format of Royalty Report




--------------------------------------------------------------------------------




Exhibit A
Patents and Patent Applications in Patent Rights
Tech ID: N2514
Method of Treating or Retarding the Development of Blindness
Serial No.
Patent No.
App Type
File Date
Status
Country
Issue Date
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 
[**]
 
[**]
[**]
[**]
[**]
 







--------------------------------------------------------------------------------




Exhibit B
Minimum Contents of Development Plan
The initial Development Plan and each update to the Development Plan will
include, at a minimum, the following information:
•
The date of the Development Plan and the reporting period covered by the
Development Plan.

•
Identification and nature of each active relationship between Company and its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights

•
Significant projects completed during the reporting period by Company or its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights.

•
Significant projects currently being performed by Company or its Affiliates,
sublicensees or subcontractors in the research, development or commercialization
of Licensed Products or Patent Rights.

•
Future projects expected to be undertaken during the next reporting period by
Company or its Affiliates, sublicensees or subcontractors in the research,
development or commercialization of Licensed Products or Patent Rights.

•
Projected timelines to product launch of each Licensed Product prior to first
Sale.

•
Projected annual Net Sales for each Licensed Product after first Sale.

•
Significant changes to the current Development Plan since the previous
Development Plan and the reasons for the changes.

•
Significant assumptions underlying the Development Plan and the future variables
that may cause significant changes to the Development Plan.

•
Copies of all reports required by Section 4.1 of this Agreement that have not
already been delivered to Penn.







--------------------------------------------------------------------------------




Exhibit C
PENN CENTER FOR INNOVATION
 
 
 
Licensee:
 
 
 
 
Agreement #
 
 
 
Inventor(s):
 
 
 
 
Patent #(s):
 
 
 
Period Covered:
 
 
 
 
Prepared By
 
 
 
From
 
 
 
 
Date
 
 
 
To
 
 
 
 
Approved By
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.
 
 
 
 
 
 
 
 
 
 
Report Type:
□ Single Product Line Report
 
 
 
 
 
 
□ Multiple product Summary Report Page ____ of ____ pages
 
 
 
 
□ Product Line Detail:
Line:
 
 
 
 
 
 
 
 
Trade Name
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Report Currency:
□ US Dollars
□ Other (specify) _______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Period Royalty Amount
Country
Gross Sales
Allowances
Net Sales
Royalty Rate
This Quarter
This Year to Date
This Quarter - Prior Year
Year to date Prior Year
 U.S.A
 
 
 
 
0
 
 
 
 Canada
 
 
 
 
0
 
 
 
 Europe
 
 
 
 
0
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
0
 
 
 
 Japan
 
 
 
 
0
 
 
 
 Other
 
 
 
 
0
 
 
 
 
 
 
 
 
0
 
 
 
Total
0
0
0
 
0
0
0
0
Conversion rate if other than US Dollars
 
 
 
 
 
 
Royalties in US Dollars
 
 
 
 
 
 
 



The following royalty forecast is non-binding and for PCI internal planning
purposes only:
Royalty Forecast Under this agreement: Next Quarter:      Q2:      Q3:      Q4:
    
On a separate page, please indicate the reasons for returns or other adjustments
if significant.
Also note any unusual occurrences that affected royalty amounts during this
period.
To assist PCI’s forecasting, please comment on any significant expected trends
in sales volume






